Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Drawings

The drawings are objected to because they contain drawings that do not convey the invention as described by the specification.  Particularly, Figure 4, shows steps labeled S1, S2, etc.  This drawing, without the specification, provides effectively no information and is not helpful in understanding the invention.  While shortcut terms (S1) can be helpful in identifying particular steps on the drawing as described by the invention, the drawings themselves should be capable of explaining the concept, especially when it is a method flow chart.  Figure 4 should have a brief description of each step within the box so that it can quickly convey the method steps to a user without having to consult the specification.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-17 are objected to because of the following informalities:
The claims contain part numbers in parenthesis.  An example is claim one which states “a power steering system (12)” . Please remove all part numbers within parenthesis, as the numbers have no context within the claims.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “steering angle control module”, and “control module” in claims 10-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is not clear from the claim language or specification what the phrase “which corresponds to a steering lock from the neutral position to the initial steering angle (x1)” refers to.  Paragraphs [0033] and [0087] mention this limitation, but do not describe what it means, or how it is done in a manner that would be considered full, clear, concise, and exact in such a way as to communicate the idea to a person skilled in the art what it means.  As such, the meaning of the limitation or sections of the specification are unknown and cannot be determined.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 2, the “desired steering resistance characteristic” and “disturbing force characteristic” both lack antecedent basis.  It is not clear from the context of the claim what the characteristic is referring to.  The examiner is going to interpret the characteristic to be a magnitude of the force (not as the most broad interpretation, but in an attempt for compact prosecution), interpreting as values on a characteristic curve, but this is not completely known. 
For Claim 5, “the characteristic curve” lacks antecedent basis.  It is not particularly pointed out or distinct which force the characteristic curve is for.
For Claim 11, the phrase “which corresponds to a steering lock from the neutral position to the initial steering angle” does make sense.  The examiner believes that a steering lock could be interpreted to be a point at which the wheel can no longer turn, but is not sure how a force can correspond to that value.  This is not explained in greater detail in the specification.  As such, the examiner is interpreting that the value corresponds to a neutral position as a best attempt to address the limitation.


The claims below have been addressed to the best of the examiner’s ability in light of the examiner’s understanding of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable in light of Raad et al (US Pub 2017/0297611 A1), hereafter known as Raad.

For Claim 1, Raad teaches A method for operating a power steering system (12) of a vehicle (10), comprising the following steps: ([0004], [0008], [0019])
 determination of an initial steering angle s (xi) of a steering wheel (24), ([0022], [0024], [0030]) ([0034])
determination a disturbing factor acting on a steering train (22) of the vehicle (10) due to external forces, ([0004], [0016])
compensation for the disturbing force by means of an applied compensating force (F3) in such a way that a steering rack force (F2) at the initial steering angle (x1) assumes an initial value, in particular the initial value zero, and ([0023].  A force is applied to the wheel to counteract the factors that would cause the steering wheel to change angle.  This can merely reduce the required force at the wheel, or eliminate it entirely, which would maintain the initial value of the wheel.)
application a synthesized steering rack force (F4) to produce a desired driving feel.  ([0017], [0027], [0041].  To provide haptic feedback to a driver (which may be desired), the device can temporarily reduce or cancel the other forces.  This could be considered a counteractive force that produces a desired driving feel that counteracts the compensating force to give information to the driver.)
Raad does not teach that disturbances are forces and teaches that they are factors.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering control system with the teaching that the disturbances be forces instead of factors.  It would be obvious to do this because, since the counteracting forces are being applied as forces, knowing the disturbance force or considering it as a disturbing force would allow a more direct comparison for the counteracting forces when they are being calculated.  This would allow calculations to determine whether the forces are countered completely.

For Claim 4, Raad teaches The method as claimed in claim 1, wherein the disturbing factor is compensated for in such a way that the sum of the disturbing force and the compensating force (F3) assumes the initial value for all steering angles (x).  ([0023].  The disrupting factor is compensated for with a force.  This is done regardless of the steering angle.  This compensating force removes the need for a driver to provide any counteracting force themselves, which would mean the wheel is not moving.)
Raad does not teach that disturbances are forces and teaches that they are factors.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering control system with the teaching that the disturbances be forces instead of factors.  It would be obvious to do this because, since the counteracting forces are being applied as forces, knowing the disturbance force or considering it as a disturbing force would allow a more direct comparison for the counteracting forces when they are being calculated.  This would allow calculations to determine whether the forces are countered completely.



For Claim 6, modified Raad teaches The method as claimed in claim 1, wherein the power assistance (F1), the compensating force (F3) and/or the synthesized steering rack force (F4) is exerted on the steering rack (20) by means of an actuator (18).  ([0004], [0019], [0042])

For Claim 7, modified Raad teaches The method as claimed in claim 1, wherein the disturbing factor results, at least in part, from interference to the lateral control of the vehicle (10).  ([0020])
Raad does not teach that disturbances are forces and teaches that they are factors.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering control system with the teaching that the disturbances be forces instead of factors.  It would be obvious to do this because, since the counteracting forces are being applied as forces, knowing the disturbance force or considering it as a disturbing force would allow a more direct comparison for the counteracting forces when they are being calculated.  This would allow calculations to determine whether the forces are countered completely.


For Claim 8, modified Raad teaches The method as claimed claim 1, wherein the compensating force (F3) is selected so that at least elements of the disturbing factor are at least partially and in particular fully compensated for and/or elements of the disturbing force elements are amplified.  ([0023].  The disrupting factor is compensated for with a force.  This is done regardless of the steering angle.  This compensating force removes the need for a driver to provide any counteracting force themselves, which would mean the wheel is not moving.  The compensation can be partial or total.  Additionally, this limitation is actually very broad.  Any force that is added would meet this limitation.  A force in the opposite direction would either partially or fully compensate for it.  A force in the same direction would amplify the force.)
Raad does not teach that disturbances are forces and teaches that they are factors.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering control system with the teaching that the disturbances be forces instead of factors.  It would be obvious to do this because, since the counteracting forces are being applied as forces, knowing the disturbance force or considering it as a disturbing force would allow a more direct comparison for the counteracting forces when they are being calculated.  This would allow calculations to determine whether the forces are countered completely.


For Claim 9, modified Raad teaches The method as claimed in claim 1, wherein the disturbing factor is determined by means of aAtty. Docket No.: P18-018230-US-NP Page 4 disturbance variable monitor, which in particular comprises sensor, and/or by means of a reference value.   ([0023-0024], Figure 2.  The transient disturbance factor is determined at unit 210, which is fed information from sensors 208 and 209.)
Raad does not teach that disturbances are forces and teaches that they are factors.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering control system with the teaching that the disturbances be forces instead of factors.  It would be obvious to do this because, since the counteracting forces are being applied as forces, knowing the disturbance force or considering it as a disturbing force would allow a more direct comparison for the counteracting forces when they are being calculated.  This would allow calculations to determine whether the forces are countered completely.
 
For Claim 14, modified Raad teaches A power steering system having a control module (14) ([0004]) , a steering angle sensor (16) ([0022], [0024], [0030]) ([0073]) and an actuator (18) for generating a power assistance (F1), a compensating force (F3) and/or a synthesized steering rack force (F4), ([0019])  wherein the power steering system (12) is designed to perform the method as claimed in claim 1.  ([0004])

For Claim 17, modified Raad teaches A vehicle comprising a power steering system (12) as claimed in claim 14. ([0004])

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Raad in light of Hong et al (US Pub 2020/0094873 A1), hereafter known as Hong.

For Claim 2, modified Raad teaches The method as claimed in claim 1, 
Modified Raad does not teach wherein the magnitude of the applied synthesized steering rack force (F4) varies around the initial steering angle (x1) and is selected in such a way as to produce a desired steering resistance characteristic, in particular wherein the desired characteristic of the synthesized steering rack force (F4) corresponds to the disturbing force characteristic to be expected around a neutral steering angle (xo), wherein the neutral steering angle (xo) corresponds to the neutral position of the steering wheel (24).  
Hong, however, does teach wherein the magnitude of the applied synthesized steering rack force (F4) varies around the initial steering angle (x1) ([0042], Figures 2-4.  Whatever the angle is, it will vary around the angle.) and is selected in such a way as to produce a desired steering resistance characteristic,  ([0041], Figures 2-4) in particular wherein the desired characteristic of the synthesized steering rack force (F4) corresponds to the disturbing force characteristic to be expected around a neutral steering angle (xo), wherein the neutral steering angle (xo) corresponds to the neutral position of the steering wheel (24).  ([0041-0044], Figures 2-4.  Here, the disturbing force is somewhat consistent as an attempt for the vehicle to straighten it’s wheels out as one drives and the force is very consistent with angle.  However, it is shown that the force varies depending on the angle, and can be set to be based around an angle that is not x0.  It is changed depending on a steering angular velocity.  The force that is determined will correspond to the disturbing force expected around a zero angle, as it is a lateral offset of the zero angle chart.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering control method with Hong’s use of having the reaction force vary depending on the angle and be based on an expected disturbing force that is expected around a neutral position because it would allow a consistent driving feel experience for a driver, it would allow them to feel when they are deviating from some expected angle, and it would account for angular velocity which might make the forces too strong or too weak to be controlled or noticed.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Raad in light of Bohm et al (US Pub 2005/0257987 A1), hereafter known as Bohm.

For Claim 3, modified Raad teaches The method as claimed in claim 1, 
Raad, however, does not teach wherein the method additionally comprises the following steps: 
preparation and/or calculation of a characteristic curve (a), which indicates a power assistance (F1) to be applied by the power steering system (12) as a function of a driver manual torque (M), 
measurement of the driver manual torque (M) applied, Atty. Docket No.: P18-018230-US-NP Page 3 
determination of the power assistance (F1) by means of the characteristic curve (a) on the basis of the driver manual torque (M) applied, and 
application of the power assistance (F1) to the steering train (22) of the vehicle (10).  
Bohm, however, does teach wherein the method additionally comprises the following steps: 
preparation and/or calculation of a characteristic curve (a), which indicates a power assistance (F1) to be applied by the power steering system (12) as a function of a driver manual torque (M), (Figures 2 to 4b, [0002] shows that pressure is synonymous with force, [0040-0042])
measurement of the driver manual torque (M) applied, Atty. Docket No.: P18-018230-US-NP Page 3 ([0008], [0036], [0044])
determination of the power assistance (F1) by means of the characteristic curve (a) on the basis of the driver manual torque (M) applied, and ([0040-0042])
application of the power assistance (F1) to the steering train (22) of the vehicle (10).  ([0035], Figure 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering method with Bohm’s use of characteristic curves for determining and applying assistance forces because it would allow a predictable assistance force to a user which would make driving more comfortable and more leisurely.  

For Claim 5, modified Raad teaches The method as claimed in claim 1, 
Modified Raad does not teach wherein the characteristic curve (a) is prepared and/or calculated on the basis of the current driving maneuver, in particular on the basis of the speed of the vehicle (10).  
Bohm, however, does teach wherein the characteristic curve (a) is prepared and/or calculated on the basis of the current driving maneuver, in particular on the basis of the speed of the vehicle (10).  (Figure 4a, [0042])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering control method with Bohm’s use of a characteristic curve that varies depending upon vehicle speed because drivers will get different amounts of resistance for steering a vehicle for the same turning maneuver at different speeds, and in order to assist the driver in performing those maneuvers, different amounts of assistance force would be necessary to make the maneuver comfortable and easy.

Claims 10, 12, and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Raad in light of Svensson et al (US Pub 2012/0109465 A1), hereafter known as Svensson.

For Claim 10, modified Raad teaches The method as claimed in claim 1, 
Modified Raad does not teach wherein the vehicle (10) comprises a steering angle control module (17), which sets the initial steering angle (x1). 
Svensson, however, does teach wherein the vehicle (10) comprises a steering angle control module (17), which sets the initial steering angle (x1). ([0072-0078].  There is a lane keeping assistance that determines steering torques to the wheel, which would set an initial steering angle.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering assistance method with Svensson’s use of having a steering angle control muddle that set the initial steering angle because having the device be able to control the steering of the steering wheel without driver intervention could allow the system to respond to dangerous situations that drivers may not be aware of until it is too late.

For Claim 12, Raad teaches The method as claimed in claim 9, 
Raad does not teach wherein the steering angle control module (17) is capable of exerting the assistance force (F5) on the steering train (22) by means of an actuator (18), in particular wherein the assistance force (F5) and the power assistance (F1) are exerted by the same actuator.  
Svensson, however, does teach wherein the steering angle control module (17) is capable of exerting the assistance force (F5) on the steering train (22) by means of an actuator (18), in particular wherein the assistance force (F5) and the power assistance (F1) are exerted by the same actuator.  ([0046], it is shown that the actuator can perform both assistance torques and guiding torques.  This is consistent with the types of forces that F1 and F5 represent.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering control method with Svensson’s use of having the steering control module exert an assistance and power assistance by one actuator because exerting an assistance force would allow the system to respond to situations in which the driver is not aware and might not be safe, and having the same actuator compiling different calculated forces and combine them into one net force would reduce the number of actuators that could otherwise be applying contrary forces, which would be counterproductive and wasteful of actuators and energy.

For Claim 16, modified Raad teaches The power steering system as claimed in claim 14, 
Raad does not teach wherein the power steering system (12) comprises a steering angle control module (17).  
Svensson, however, does teach wherein the power steering system (12) comprises a steering angle control module (17).   ([0072-0078].  There is a lane keeping assistance that determines steering torques to the wheel, which would set an initial steering angle.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering assistance method with Svensson’s use of having a steering angle control muddle that set the initial steering angle because having the device be able to control the steering of the steering wheel without driver intervention could allow the system to respond to dangerous situations that drivers may not be aware of until it is too late.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Raad in light of Svensson, in light of Takeda et al (US Pub 2015/0329142 A1), hereafter known as Takeda.

For Claim 11, Raad teaches The method as claimed in claim 10, 
Raad does not teach wherein the steering angle control module (17) determines an assistance force (F5), which is likewise applied to the steering train (22) of the vehicle (10) and which corresponds to a steering lock from the neutral position to the initial steering angle (x1).  
Takeda, however, does teach wherein the steering angle control module (17) determines an assistance force (F5), which is likewise applied to the steering train (22) of the vehicle (10) and which corresponds to a steering lock from the neutral position to the initial steering angle (x1).  ([0074-0079], Figures 13 and 14.  The steering torque is applied based on the desired angle in regards to a white line on the ground in order to steer the vehicle while allowing the user input still. [0032-0033] , Fig. 1 provide motors for controlling the steering train)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering control method with Takeda’s use of having the assistance force be applied to the steering train such that the force around the steering angle x1 corresponds to a neutral position because if the vehicle is supposed to be taking a long gentle curve, or the system has determined a turn is necessary, it would be a gentle way of communicating to the user that the system is steering in that direction while still giving the driver a method of interacting and changing course. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raad in light of Svensson in light of Wang et al (US Pub 2010/0070135 A1), hereafter known as Wang.

For Claim 13, Raad teaches The method as claimed in claim 10, 
Raad does not teach wherein the steering angle control module (17) comprises a closed- loop with no integral component.  
Wang, however, does teach wherein the steering angle control module (17) comprises a closed- loop with no integral component.  ([0024])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Raad’s steering control device with Wang’s use of a steering control module with a closed loop with no integral component because effects of disturbances would be automatically compensated for and it would be easier to maintain a particularly desired trajectory.

For Claim 15, modified Raad teaches The power steering system as claimed in claim 13, wherein the control module (14) comprises a driver manual torque module (26) for determining the driver manual torque (M) applied and/or a power assistance moduleAtty. Docket No.: P18-018230-US-NP Page 5 (28) for determining the power assistance (F1), the compensating force (F3) and/or the synthesized steering rack force (F4).  ([0024], ([0023].  A force is applied to the wheel to counteract the factors that would cause the steering wheel to change angle.  This can merely reduce the required force at the wheel, or eliminate it entirely, which would maintain the initial value of the wheel.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blommer et al (US Pub 2010/0268422 A1), relates to compensating for disturbances to the steering rack.
Gruener et al (US Pub 2012/0083972 A1), relates to determining forces acting on a steering wheel.
Tamaizumi et al (US Pub 2014/0343794 A1) relates to detecting lateral forces on a steering rack.
Kodera et al (US Pub 2019/0092383 A1) relates to relationships between torques and assistance torques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664    
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664